In his motion for rehearing appellant cites Trial v. State, 84 Tex.Crim. Rep., as supporting his claim of injury from refusal of his special charge, in effect, that he should be acquitted if the jury believed that he married prosecutrix, believing her general reputation for virtue and chastity to be good, and learned after such marriage that it was bad. We do not find such support in the case cited, which was decided when the language of the wife desertion law was altogether different from the way same is on the statute books at this time; and upon the different verbiage then in the statute the opinion in question was based.
Nor can we agree that said special charge contained a correct legal proposition, nor one in which in any event would be called for under the facts of this case.
Appellant testified that on the first occasion of his meeting his wife she was sitting near him at Trout Creek school house; he had never met her or been introduced to her, but asked her if she knew about this building. She replied that she had gone to school there, and he said he had a friend who had some whisky in the stage room, and he wanted to go there and get a drink. She said she would show him, and went with him, and on this occasion he kissed and embraced her, and asked her some questions. Shortly after that he said they went to a party, and separated from the rest of the folks and had intercourse. In March following he married her. A week later he said he heard reports about her and a man. He went to see her and told her he could not live with her. He testified: "I quit her because of those reports; because I did not love her, and I wanted to get a divorce."
We do not think a husband may withdraw his support from his wife who is in necessitous circumstances simply because he has heard evil reports of her. He would seem under some duty of investigation, and certainly should be fortified by more than a rumor. The facts before us afford ample support for the conclusion arrived at by the jury.
The motion for rehearing is overruled.
Overruled. *Page 48